DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10-14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laroche et al. (GB 2531001A), hereinafter Laroche. Laroche was cited in the Applicant’s IDS dated 10/5/22.

	Regarding claims 1 and 10, Laroche discloses an image processing apparatus comprising: 
	a coding section (p. 28, lines 23-28) that 
		codes coefficient data related to an image (p. 17, lines 13-16, figs. 1 and 3) in parallel in each line of coding tree units (p. 18, lines 25-29) each including transformation blocks and corresponding to a topmost coding block in a tree structure (p. 17, lines 18-30, figs. 1 and 3), and 
		performs coding of each line so as to delay the coding by an amount corresponding to one coding tree unit with respect to coding of a line immediately above the line to be coded (p. 18, lines 25-29).

	Regarding claim 2, Laroche discloses the image processing apparatus according to claim 1, 
	wherein the coding section (p. 28, lines 23-28) codes each line of the coding tree units of the coefficient data related to the image (p. 17, lines 18-30, figs. 1 and 3) such that the coding tree units are sequentially coded one by one from a leftmost coding tree unit (p. 3, lines 26-28 and p. 20, lines 17-18).

	Regarding claim 3, Laroche discloses the image processing apparatus according to claim 2, wherein the coding section (p. 28, lines 23-28) codes each of the coding tree units for each of the transformation blocks (p. 17, lines 18-30, figs. 1 and 3).

	Regarding claim 4, Laroche discloses the image processing apparatus according to claim 3, 
	wherein the coding section (p. 28, lines 23-28) entropy-codes each of the transformation blocks (p. 19, lines 6-11 and fig. 1) by using an occurrence probability derived from entropy coding of a preceding transformation block (fig. 4).

	Regarding claim 7, Laroche discloses the image processing apparatus according to claim 1, further comprising: 
	a prediction section (p. 28, lines 23-28) that performs intra prediction on the image (fig. 1), 
	wherein, in the intra prediction of an upper right transformation block in a coding tree unit, the prediction section makes referencing of a transformation block at upper right of the upper right transformation block unavailable (p. 23, lines 28-32 to p. 24, lines 1-6).

Regarding Claims 11-14, 17 and 20, all claim limitations are set forth in Claim 1-4, 7 and 10 in the encoder form, respectively, and, therefore, rejections and arguments analogous to those presented for Claims 1-4, 7 and 10  are applicable to Claims 11-14, 17 and 20. Decoding data is the reverse of encoding data and Laroche further discloses methods for encoding and decoding video (p. 1, lines 4-5 and fig. 4) and therefore discloses all reverse steps of the encoding method as disclosed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche in view of Henry et al. (U.S. 2015/0010088), hereinafter Henry.

	Regarding claim 5, Laroche discloses the image processing apparatus according to claim 4, 
	wherein the coding section (p. 28, lines 23-28) 
		entropy-codes (p. 19, lines 6-11, figs. 1 and 4) a first transformation block in a leftmost coding tree unit in an uppermost line of the coding tree units in the image by using an initial value of an occurrence probability (fig. 4), and 
		entropy-codes (p. 19, lines 6-11, figs. 1 and 4) a first transformation block in a leftmost coding tree unit in each of second uppermost and subsequent lines of the coding tree units in the image, by using an occurrence probability derived from entropy coding of a last transformation block in a coding tree unit in a line of the coding tree units immediately above the line to be coded (fig. 4).
	Laroche does not explicitly disclose entropy-codes a first transformation block in a leftmost coding tree unit in each of second uppermost and subsequent lines of the coding tree units in the image, by using an occurrence probability derived from entropy coding of a last transformation block in a leftmost coding tree unit in a line of the coding tree units immediately above the line to be coded
	However, Henry teaches entropy-codes (Henry Abstract) a first transformation block in a leftmost coding tree unit in each of second uppermost and subsequent lines of the coding tree units in the image, by using an occurrence probability derived from entropy coding of a last transformation block in a leftmost coding tree unit in a line of the coding tree units immediately above the line to be coded (Henry figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laroche’s apparatus with the missing limitations as taught by Henry to achieve higher coding performance (Henry [0019]).

Regarding Claim 15, all claim limitations are set forth in Claim 5 in the encoder form, respectively, and, therefore, rejections and arguments analogous to those presented for Claim 5 are applicable to Claim 15. Decoding data is the reverse of encoding data and Laroche further discloses methods for encoding and decoding video (p. 1, lines 4-5 and fig. 4) and therefore discloses all reverse steps of the encoding method as disclosed above.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche in view of Hsu et al. (“CE1-related: Constraint for binary and ternary partitions”, JVET-K0556-v2”, July 10-18, 2018), hereinafter Hsu. Hsu was cited in the Applicant’s IDS dated 5/20/21.

	Regarding claim 6, Laroche discloses the image processing apparatus according to claim 1. Laroche does not explicitly disclose wherein the transformation block is a VPDU.
	However, Hsu teaches, wherein the transformation block is a VPDU (Virtual Pipeline Data Unit) (Hsu p. 1 Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laroche’s apparatus with the missing limitations as taught by Hsu to achieve coding gains by reducing the VPDU size in VVC (Hsu p. 1, Abstract).

Regarding Claim 16, all claim limitations are set forth in Claim 6 in the encoder form, respectively, and, therefore, rejections and arguments analogous to those presented for Claim 6 are applicable to Claim 16. Decoding data is the reverse of encoding data and Laroche further discloses methods for encoding and decoding video (p. 1, lines 4-5 and fig. 4) and therefore discloses all reverse steps of the encoding method as disclosed above.


Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche in view of Xu et al. (“Intra Block Copy in HEVC Screen Content Coding Extensions”, IEEE Journal, December 2016), hereinafter Xu. Xu was cited in the Applicant’s IDS dated 10/5/22.

	Regarding claim 8, Laroche discloses the image processing apparatus according to claim 1, further comprising: 
	a prediction section (p. 28, lines 23-28) that performs inter prediction on the image (p. 3, lines 1-19), 
	wherein, in the intra block copy of an upper right transformation block in a coding tree unit, the prediction section makes referencing of a transformation block at upper right of the upper right transformation block unavailable (p. 23, lines 28-32 to p. 24, lines 1-6).
	Laroche discloses that the intra block copy mode shares similarities with an inter mode (p. 3, lines 10-19). Laroche does not explicitly disclose that an intra block copy mode can also be considered an inter mode.
	However, Xu teaches that an intra block copy mode can also be considered an inter mode (Xu p. 410, right column, paragraph starting with “In the final design…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laroche’s apparatus with the missing limitations as taught by Xu to improve coding efficiency (Xu p. 409 Abstract).

	Regarding claim 9, Laroche in view of Xu teaches the image processing apparatus according to claim 1, further comprising: 
	a prediction section (Laroche p. 28, lines 23-28) that performs inter prediction on the image (Laroche p. 3, lines 1-19), 
	wherein, in the inter prediction of a prediction block corresponding to a processing unit of the inter prediction (Xu p. 410, right column, paragraph starting with “In the final design…”) and having a horizontal length identical to a horizontal length of the coding tree unit (Laroche p. 17, lines 22-25), the prediction section makes referencing of a transformation block at upper right of the prediction block unavailable (Laroche p. 23, lines 28-32 to p. 24, lines 1-6).
	The same motivation and analysis for claim 8 applies to claim 9.

Regarding Claims 18-19, all claim limitations are set forth in Claim 8-9 in the encoder form, respectively, and, therefore, rejections and arguments analogous to those presented for Claim 8-9 are applicable to Claim 18-19. Decoding data is the reverse of encoding data and Laroche further discloses methods for encoding and decoding video (p. 1, lines 4-5 and fig. 4) and therefore discloses all reverse steps of the encoding method as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laroche et al. (U.S. 2018/0302645) is the US version of the Laroche reference cited above and discloses the same subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482